Citation Nr: 0615645	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  03-18 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The appellant is the widow of the veteran, who served on 
active duty from July 1968 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2002 rating 
decision, by the Oakland, California, Regional Office (RO), 
which denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant perfected a timely appeal to that decision.  

In August 2005, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in January 2006.  

In May 2006, the appellant and her representative submitted 
additional evidence to the Board.  Although that additional 
evidence has not been considered by the RO for an initial 
review and a supplemental statement of the case, the 
appellant waived consideration of that new evidence by the 
RO.  See 38 C.F.R. §§ 19.37, 20.1304 (2005).  


FINDINGS OF FACT

1.  The veteran died in September 2001, at the age of 50; the 
immediate cause of death was reported as metastatic melanoma, 
unknown, primary.  No other significant condition 
contributing to death was reported on the death certificate.  
No autopsy was performed.  

2.  At the time of the veteran's death, service connection 
was in effect for acne vulgaris, rated as 10 percent 
disabling, and laceration scar, scalp, rated as 0 percent 
disabling.  

3.  The fatal disease process, melanoma, is attributable to 
service.  


CONCLUSION OF LAW

The cause of the veteran's death was incurred as a result of 
his active military service.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004); see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b) (2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in July 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
as provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  That letter informed the appellant of 
what evidence was required to substantiate the claim and of 
her and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA obtained 
medical opinions in December 2001 and October 2005.  The 
available medical evidence is sufficient for an adequate 
determination of the appellant's claim.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  


II.  Factual background.

The veteran served on active duty from July 1968 to July 
1971.  The record reflects that the veteran died in September 
2001, at the age of 50.  A Certificate of Death, dated in 
September 2001, shows that the veteran's death was attributed 
to metastatic melanoma, unknown, primary.  No other condition 
was listed as contributing to death but not resulting in the 
underlying cause of death.  At the time of the veteran's 
death, service connection was in effect for acne vulgaris, 
rated as 10 percent disabling, and laceration scar, scalp, 
rated as 0 percent disabling.  

The service medical records were negative for any complaints, 
findings, or diagnosis of melanoma.  Post-service medical 
records, VA as well as private treatment reports, dated from 
April 1973 through December 1977, reflect treatment for acne 
vulgaris.  

Of record are private treatment reports, from Dr. Michael 
Figueroa, dated from May 1994 through January 1995, which 
show that the veteran was diagnosed with metastatic melanoma 
in May 1994.  Among these records is a progress note from Dr. 
Figueroa, dated in January 1995, reflecting a diagnosis of 
metastatic malignant melanoma of unknown primary.  Dr. 
Figueroa indicated that he had been giving the veteran's case 
a large amount of thought and he was beginning to wonder if 
the melanoma was in fact a primary lesion.  Dr. Figueroa 
noted that the veteran had a large amount of skin problems 
after returning from Vietnam, primarily associated with 
fungal infections; he stated that this may have contributed 
to the veteran's melanoma.  

On the occasion of a VA examination in May 2000, the veteran 
indicated that he had multiple sun exposure in Vietnam; he 
noted that this was an every day occurrence.  He used no 
sunscreen.  It was also noted that the veteran developed a 
fungal infection on his neck, back, and face.  The veteran 
indicated that the fungal infection never fully cleared; he 
tried multiple medications without success.  The veteran 
stated that he was told by a dermatologist in 1975 and 1976 
that sun exposure would help with the infection; he had 
multiple sun exposure after that point and to some degree the 
fungal infection cleared.  Following a physical examination, 
the veteran was given a diagnosis of malignant melanoma with 
rather severe complications.  The examiner opined that this 
condition was at least as likely as not related to the sun 
exposure and fungal infections while in Vietnam.  

Received in October 2001 was a medical statement from Dr. 
Michael L. Figueroa, dated in October 2001, indicating that 
the veteran recently passed away from metastatic malignant 
melanoma; he stated that he had been following the veteran 
for well over 7 years regarding that diagnosis.  Dr. Figueroa 
noted that the veteran served in Vietnam from 1970 to 1971; 
during that time, while out in the field, the veteran had a 
number of exposures to Agent Orange.  Dr. Figueroa also noted 
that the veteran developed significant fungal infections 
involving the skin of his back, face, chest, and shoulders.  
It was reported that the veteran had no history of skin 
problems prior to Vietnam.  Given this history, Dr. Figueroa 
stated that one is led to believe that the development of 
malignant melanoma to be directly related to his Vietnam 
experience.  

In a medical opinion from the Chief of Dermatology Service at 
the VA medical center, dated in December 2001, he stated that 
the strongest association between malignant melanoma and the 
veteran's service came from his sun exposure.  The physician 
stated that it is well known that blistering sunburns were 
associated with an increased risk of melanoma, but it was 
unknown what the veteran's history of blistering sunburns 
were prior to his service in Vietnam.  The physician 
explained that, previously, it had been thought that 
blistering sunburns in childhood was required or increased 
melanoma; however, it now appeared that adulthood sunburns 
also increased the risk.  The physician indicated that he 
found no reports in the literature in association between 
fungal infection and development of melanoma.  The physician 
concluded that it was plausible that the sunburn suffered by 
the veteran in Vietnam contributed to an increased risk of 
developing malignant melanoma; however, he stated that they 
had no way of proving whether the veteran's melanoma was 
proximately due to or the result of a service-connected 
disease or injury.  

In another medical statement, dated in July 2002, Dr. 
Figueroa noted that the veteran developed significant fungal 
infections about his face, chest and shoulders while in 
Vietnam.  He also noted that the veteran was exposed to the 
tropical sun while in Vietnam, which cased further damage to 
his skin.  Dr. Figueroa related that he consulted on the 
veteran in 1994 regarding a recent diagnosis of metastatic 
melanoma; and, in spite of great efforts, the veteran passed 
away in September 2001.  Dr. Figueroa stated that he knew of 
no significant problems or unusual sun exposure prior to the 
veteran's service in Vietnam; he noted that, after Vietnam, 
the veteran's occupation kept him indoors while working in a 
warehouse for United Parcel Service and driving a truck.  

Received in May 2003 were extracts from the National Library 
of Medicine, dated in October 2002, which discusses malignant 
melanomas and malignant tumors of the skin.  

Of record is another medical statement from Dr. Figueroa, 
dated in July 2003, wherein he stated that it was his opinion 
that the factors resulting in malignant melanoma and 
subsequently the veteran's demise more likely than not 
occurred during his service in the United States Army, and 
most likely during his stent in Vietnam.  

Received in November 2004 were lay statements from the 
veteran's spouse and his cousin, both of whom indicated that 
the veteran was never a sun worshiper; he took precautions to 
prevent sunburn.  Therefore, his spouse maintained that the 
melanoma developed as a result of the acne lesions.  

Of record is a medical statement from Dr. Craig N. Bash, 
dated in May 2005, indicating that he reviewed the veteran's 
claims folder for the purpose of providing a medical opinion 
regarding the veteran's melanoma.  Dr. Bash noted that he had 
special knowledge in the area of neoplastic disease as he is 
board certified sub specialist and is a senior member of the 
American Society of Neuro-Radiology.  Dr. Bash noted that the 
veteran was likely exposed to intense sun with associated 
sunburn while in Vietnam; and, the veteran died from 
metastatic melanoma and failed interleukin-2 and Alpha 
interferon treatments.  Dr. Bash noted that the veteran had 
little if any significant exposure to the sun prior to or 
after service; and, he noted that sun exposure is a known 
risk factor in the induction of malignant melanomas.  
Consequently, it was Dr. Bash's opinion that the veteran's 
melanoma was likely caused by his sun exposure while in 
Vietnam.  

In October 2005, the veteran's claims folder was referred to 
a VA physician for a medical opinion.  Following review of 
the claims folder, the VA physician indicated that relying on 
the available medical records opened up more questions and 
possibilities without any definite answers.  The physician 
stated that he was unable to resolve the issue without 
resorting to mere speculation.  He stated that his opinion 
was without prejudice to another practitioner who may render 
a different opinion.  

Received in May 2006 was another medical statement from Dr. 
Bash, dated in April 2006, who opined that it was more likely 
than not that the veteran received significant sun exposure 
while in Vietnam due to the fact that Vietnam is near the 
equator.  Dr. Bash noted that the veteran was likely outside 
most of the time due to the nature of the military campaign, 
and his statements about sun exposure were all consistent 
with significant exposure, notwithstanding the lack of 
medical documentation.  Dr. Bash explained that it is well 
known that medical care was sparse for non-emergent problems, 
and the medical records often did not follow the individual 
service member.  Dr. Bash stated, after reviewing all the 
data, the negative family history, and the strong literature 
that documents high risk factors in young unprotected 
individuals, it was his opinion that it is as likely as not 
that the veteran's melanoma was caused in significant part 
due to his likely sun exposure in Vietnam.  


III.  Legal Analysis.

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death. 
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110.  The law also provides that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Where a veteran who served for 90 days or 
more develops a chronic disease, including a malignant tumor, 
to a degree of 10 percent or more within the one year period 
from the date of separation from service, the disease may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  

The Board notes that a VA medical opinion, obtained in 
October 2005, is insufficient in that it failed to address 
the question of whether sun exposure may have caused or 
contributed to the veteran's death.  In fact, the physician 
stated that he was unable to resolve the issue without 
resorting to mere speculation.  However, the Board notes that 
uncontested medical evidence provided by Dr. Figueroa in 
January 1995 and in October 2001, who had treated the 
veteran, stated that the veteran's development of malignant 
melanoma is directly related to his Vietnam experience.  In 
July 2002, Dr. Figueroa noted that he knew of no significant 
skin problems or unusual sun exposure prior to the veteran's 
service in Vietnam.  More recently, in July 2003, Dr. 
Figueroa stated that it was his opinion that the factors 
resulting in malignant melanoma and subsequently the 
veteran's demise more likely than not occurred during his 
service in the United States Army, and most likely during his 
stent in Vietnam.  Additional positive medical opinion was 
provided by Dr. Bash in May 2005, wherein he stated that the 
veteran's melanoma was likely caused by his sun exposure 
while in Vietnam; he reiterated his opinion in a statement 
dated in April 2006.  

The overwhelming evidence of record supports the notion that 
sun exposure in service in Vietnam resulted in melanoma and 
contributed to the veteran's death.  The Board accepts as 
credible the lay evidence suggesting that the veteran 
experienced sun exposure in service while serving in Vietnam.  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  In Gilbert, the Court specifically stated that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  

Here, there is competent evidence of record supporting the 
appellant's claim that the cause of the veteran's death 
melanoma was the result of his sun exposure during service in 
Vietnam.  There is no competent medical evidence that 
conflicts with this finding.  Thus, in view of this evidence, 
the Board concludes that the veteran's melanoma was related 
to service.  Accordingly, service connection is granted for 
cause of the veteran's death.  

ORDER

Service connection for cause of the veteran's death is 
granted. 

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


